Order reversed on the law, with ten dollars costs and disbursements, and motion granted, requiring defendants to give the particulars demanded, or if they are not in possession of such particulars, to so state and likewise to state that they intend to rely upon the testimony of the plaintiff’s witnesses on the issue of contributory negligence. (Dunson v. Kirtland, 235 App. Div. 854.) The particulars, or the statement in lieu thereof, shall be served within five days from the entry of the order herein. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.